 
DATED 31 January 2011
 
 
(1)
MGT CAPITAL INVESTMENTS LIMITED

 
 
(2)
COMMITTED CAPITAL NOMINEES LIMITED

 

--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

--------------------------------------------------------------------------------

 
[logoex99-4.jpg]

 
Woodwater House
Pynes Hill
Exeter EX2 5WR
DX 135608 EXETER 16
Tel: 01392 688688
Fax: 01392 360563
Email: sam@michelmores.com


 
E-58

--------------------------------------------------------------------------------

 
THIS AGREEMENT is made as a DEED the 31 day of January 2011
 
BETWEEN:
 
(1)
MGT CAPITAL INVESTMENTS LIMITED, a company incorporated in England and Wales
(registration number 07034382) and having its registered office at Kensington
Centre 66 Hammersmith Road, London W14 8UD (the “Seller”).

 
(2)
COMMITTED CAPITAL NOMINEES LIMITED, a company incorporated in England and Wales
(registration number 07476169) and having its registered office at 107 New Bond
Street, Mayfair, London W1S 1ED (the “Buyer”).

 
INTRODUCTION:-
 
The Seller has agreed to sell 9,607,843 ordinary shares of £0.00001 each (the
“Sale Shares”) in the share capital of the Company (as defined herein) and to
novate the benefit of the Facility Agreement, Debenture and Debt (each as
defined herein) to the Buyer on the terms and conditions contained in this
Agreement.
 
OPERATIVE PROVISIONS
 
1
INTERPRETATION

 
1.1
The definitions and rules of interpretation in this clause 1 apply in this
Agreement.

 
Business Day: a day (other than a Saturday, Sunday or public holiday) when banks
in London are open for business.
 
Buyer’s Solicitors: Michelmores LLP of Woodwater House, Pynes Hill, Exeter,
Devon EX2 5WR.
 
Company: Moneygate Group Limited a company incorporated in England and Wales
with company number 06599555 and whose registered office is Kensington Centre 66
Hammersmith Road, London W14 8UD
 
Completion: completion by the parties of their respective obligations in
accordance with clause 5 (Completion).
 
Completion Date: the date upon which Completion takes place.
 
Condition: the condition set out in clause 4.1.
 
Debenture: the debenture dated 18 November 2010 entered into by the Company and
the Seller creating security in favour of the Seller over the assets of the
Company.
 
Debt: any present or future liability (actual or contingent and, for the
avoidance of doubt, including in respect of the payment of interest) payable or
owing by the Company to the Seller under or in connection with the Facility
Agreement and/or the Debenture.
 
Deed of Novation: the Deed of Novation to be entered into between the Buyer, the
Seller and the Company at Completion in respect of the Facility Agreement, the
Debenture and the Debt, in the agreed form.


 
E-59

--------------------------------------------------------------------------------

 
 
Encumbrance: any mortgage, charge (fixed or floating), pledge, lien,
hypothecation, guarantee, trust, right of set-off or other third party right or
interest (legal or equitable) including any assignment by way of security,
reservation of title or other security interest of any kind, however created or
arising, or any other agreement or arrangement (including a sale and repurchase
agreement) having similar effect.
 
Escrow Letter: the letter from the Buyer and the Seller to the Buyer’s
Solicitors dated 31 December 2010 setting out the terms upon which the Escrow
Sum would be held by the Buyer’s Solicitors.
 
Escrow Sum: the sum of £50,000.
 
Facility Agreement: the facility agreement entered into between the Company and
the Seller dated 18 November 2010.
 
FSA: means the United Kingdom Financial Services Authority.
 
FSMA: the Financial Services and Markets Act 2000 (as amended).
 
Heads: the heads of terms relating to this agreement entered into between the
Seller and the Buyer dated 23 December 2010.
 
Long-Stop Date: means noon on 30 June 2011 or such later date and time as may be
agreed between the parties.
 
Novated Documents: the Facility Agreement and the Debenture.
 
Outstanding Consideration: the sum of £200,000
 
Person: an individual, corporation, partnership, association, trust or other
entity or organisation.
 
Purchase Price: the aggregate consideration to be paid by the Buyer to the
Seller for the Sale Shares, the Facility Agreement and the Debenture in
accordance with clause 3.1
 
Rivera Capital Investments Limited: a company incorporated and registered in
British Virgin Islands with company number 1578061 whose registered office is at
90 Main Street, Road Town, Tortola, British Virgin Islands
 
Rivera Facility: the secured loan facility provided by Rivera Capital
Investments Limited to the Company as referred to in the Deed of Novation
 
Sellers’ Solicitors: Cavendish Lakin Limited of Basepoint Business Centre, 1
Winnall Valley Road, Winchester, SO23 0LD.
 
Subscription Agreement: the subscription agreement entered into on 8 October
2009 between the Seller, those persons set out in Schedule 2 thereto and the
Company.
 
1.2
Documents in agreed form are documents in the form agreed by the parties or on
their behalf and initialled by them or on their behalf for identification.



 
E-60

--------------------------------------------------------------------------------

 
 
2
SALE, PURCHASE AND NOVATION

 
Subject to satisfaction of the Condition:
 
2.1
the Seller shall transfer with full title guarantee all Sale Shares to the Buyer
and the Buyer shall purchase the Sale Shares free from any lien, charge, equity
or encumbrance and together with all rights attaching thereto (including,
without limitation, all rights to receive dividends and to vote) with effect
from the Completion Date.

 
2.2
the Seller shall novate to the Buyer the Facility Agreement and the Debenture on
the terms set out in the Deed of Novation.

 
2.3
the Buyer is not obliged to complete the purchase of any of the Sale Shares or
the novation of any of the Novated Documents unless both the purchase of all the
Sale Shares and the novation of all the Novated Documents are completed
simultaneously.

 
3
CONSIDERATION

 
3.1
The consideration payable by the Buyer in respect of the Sale Shares the
Facility Agreement and the Debenture set out in clauses 2.1 and 2.2 shall
comprise the Escrow Sum and the Outstanding Consideration.

 
3.2
The aggregate consideration payable by the Buyer under clause 3.1 shall be
apportioned as follows:

 
 
3.2.1
£96.08 in respect of the Sale Shares; and

 
 
3.2.2
£249,903.92 (the “Novation Fee”) in respect of the Novated Documents.

 
4
CONDITION PRECEDENT

 
4.1
The sale and purchase of all of the Sale Shares shall be conditional upon the
FSA having given its written consent to the change of control of the Company
from the Seller to the Buyer in accordance with section 183 of the FSMA and to
the satisfaction of the Buyer.

 
4.2
The parties shall use all reasonable endeavours to procure the fulfilment of the
Condition as soon as possible and, in any event, prior to the Long-Stop Date.

 
4.3
The parties shall keep each other informed from time to time regarding the
progress being made in respect of the satisfaction of the Condition, and the
Buyer shall give the Seller written notice of the satisfaction or fulfilment of
the Condition within five Business Days of the date on which the Condition is so
satisfied or fulfilled.

 
4.4
If on or before the Long-Stop Date the Condition shall not have been satisfied
or waived by the Buyer, this Agreement shall automatically terminate and,
subject to clause 10.2, no party shall have any claim against any other arising
out of this Agreement except in respect of any breach committed prior to the
Long-Stop Date.

 
4.5
For the avoidance of doubt, it is acknowledged and agreed that nothing in this
Agreement shall restrict any of the parties from making such disclosures to the
FSA or conducting such correspondence or discussions with the FSA from time to
time as may be required of them in accordance with the rules, principals and
other requirements of the FSA.

 
 
E-61

--------------------------------------------------------------------------------

 
 
5
COMPLETION

 
5.1
Subject to satisfaction of the Condition, Completion shall take place on the
second Business Day after the Buyer shall have given notice to the Seller of the
satisfaction or fulfilment of the Condition pursuant to clause 4.3 at the
offices of the Buyer’s Solicitors.

 
5.2
At Completion the Seller shall deliver to the Buyer:

 
 
5.2.1
a stock transfer in respect of the Sale Shares executed by the Seller in favour
of the Buyer;

 
 
5.2.2
the share certificate or share certificates for the Sale Shares in the name of
the Seller or an indemnity in the agreed form for any lost certificates;

 
 
5.2.3
any waivers, consents or other documents required to enable the Buyer to be
registered as the holder of the Sale Shares;

 
 
5.2.4
the written resignations, in terms satisfactory to the Buyer, of any person
(including the Seller) appointed by the Seller or representing the Seller’s
interests as, a director of the Company;

 
 
5.2.5
an irrevocable power of attorney in agreed form given by the Seller in favour of
the Buyer to enable the Buyer (as beneficiary) (or its proxies) to exercise all
voting and other rights attaching to the Sale Shares before the transfer of the
Sale Shares is registered in the Company’s register of members; and

 
 
5.2.6
the Deed of Novation duly executed by the Seller and the Company.

 
5.3
At Completion, the Seller shall procure that the board of directors of the
Company approves the transfer of Sale Shares from the Seller to the Buyer,
accepts the resignations pursuant to clause 5.2.4, and that (subject to
stamping) the Buyer’s name is placed on the Company’s register of members and a
share certificate is issued to the Buyer in respect of the Sale Shares.

 
5.4
At Completion the Buyer shall:

 
 
5.4.1
deliver a copy of the Deed of Novation as executed by the Buyer; and

 
 
5.4.2
deliver a certified copy of the resolution adopted by the board of directors of
the Buyer authorising the transactions contemplated by this agreement.

 
5.5
On Completion, the Buyer and the Seller shall jointly instruct the Buyer’s
Solicitors to release the Escrow Sum to the Seller in accordance with the Escrow
Letter, save that, for the avoidance of doubt, the reference to “Completion” in
the Escrow Letter shall mean Completion as defined in this agreement

 
5.6
In the event that the Completion Date is on or after 31 March 2010, the Buyer
shall pay the Outstanding Consideration by telegraphic transfer to the Seller’s
Solicitors (who are irrevocably authorised to receive the same) on the
Completion Date. In the event that the Completion Date is before 31 March 2010,
the Buyer shall pay the Outstanding Consideration on 31 March 2010 to the
Seller’s Solicitors.

 
 
E-62

--------------------------------------------------------------------------------

 
 
5.7
Payment made in accordance with this clause 5.4 and 5.5 shall constitute a valid
discharge of the Buyer’s obligation to pay the consideration under clause 3.1.

 
6
CONDUCT BETWEEN EXCHANGE AND COMPLETION

 
The Seller undertakes to the Buyer that from the date of this Agreement to
Completion, it shall, so far as it is able, procure that the Company shall not
create, or agree to create, any Encumbrance over the Business or any asset of
the Company.
 
7
WARRANTIES

 
7.1
The Seller represents and warrants to the Buyer, as at the date hereof and on
each day up to and including the Completion Date, that:

 
 
7.1.1
it has full authority to execute, deliver and perform its obligations under this
Agreement, the Deed of Novation and each Novated Document, to sell and transfer
the Sale Shares and to novate the Novated Documents on the terms hereof and in
accordance with the Deed of Novation;

 
 
7.1.2
it is the legal and beneficial owner of, has good title to and is entitled to
sell and transfer to the Buyer the full legal and beneficial ownership of the
Sale Shares and the Debt and the Debenture free from all liens options charges
or encumbrances and third party interests of any kind whatsoever, save to the
extent that the Debt is secured by the Debenture which is subordinate to the
Rivera Facility pursuant to the Inter Creditor Deed (as is defined in the Deed
of Novation);

 
 
7.1.3
the principal sum outstanding from the Company to the Seller under the Facility
Agreement is £1,485,099;

 
 
7.1.4
there is no liability (actual or contingent) (save under the Novated Documents)
or material dispute outstanding between the Seller and the Company; and

 
 
7.1.5
To the extent that there is any Event of Default (as defined in the Facility
Agreement) which has occurred or is continuing, no decision has been taken by
the Seller to accelerate or enforce its rights under any Novated Document.

 
7.2
The liability of the Seller to the Buyer for any claims under this clause 7 when
taken together shall not exceed the Purchase Price.

 
8
FURTHER ASSURANCE

 
8.1
The Seller shall (at its expense) promptly execute and deliver all such
documents, and do all such things, as the Buyer may from time to time require
for the purpose of giving full effect to the provisions of this Agreement.

 
 
E-63

--------------------------------------------------------------------------------

 
 
9
ASSIGNMENT

 
9.1
Except as provided otherwise in this Agreement, no party may assign, or grant
any Encumbrance or security interest over, any of its rights under this
Agreement or any document referred to in it.

 
9.2
Each party that has rights under this Agreement is acting on its own behalf.

 
9.3
The Buyer may, after 31 March 2011 and subject to making full payment of the
Purchase Price to the Seller, freely assign its rights under this Agreement (or
any document referred to in this agreement).

 
10
COSTS

 
10.1
Subject to clause 10.2, unless otherwise provided, all costs in connection with
the negotiation, preparation, execution and performance of this Agreement, and
any documents referred to in it, shall be borne by the party that incurred the
costs.

 
10.2
In the event that Completion shall not have taken place on or before the
Long-Stop Date, the Seller shall on the Long-Stop Date:

 
 
10.2.1
do and execute all acts, deeds and documents which it is able to do and execute
to procure that the Escrow Sum held by the Buyer’s Solicitors is released
unconditionally to the Buyer in accordance with the Escrow Letter; and

 
 
10.2.2
pay to the Buyer, in consideration of the fees and expenses incurred and to be
incurred by the Buyer in respect of the transaction contemplated by this
Agreement, the sum of £75,000 without any set off, deduction or counterclaim.
For the avoidance of doubt, the reference to (a) “Exclusivity Period” or (b) the
“period of exclusivity” in the Heads shall mean a period of exclusivity from 1
January 2011 until the Long Stop Date and the Heads are hereby amended
accordingly.



11
CONFIDENTIALITY AND ANNOUNCEMENTS

 
11.1
Except so far as may be required by law, the Seller shall not at any time
disclose to any person or use to the detriment of the Company this agreement or
any trade secret or other confidential information which it holds in relation to
the Company and its affairs.

 
11.2
No party shall make any announcement relating to this agreement or its subject
matter without the prior written approval of the other party except as required
by law or by any legal or regulatory authority.

 
12
GENERAL

 
12.1
The warranties and representations contained in clause 7 shall remain in full
force and effect notwithstanding Completion.

 
12.2
Any notice required to be given by any of the parties hereto to any of the
others shall be deemed validly served if delivered personally or if delivered by
pre-paid registered letter sent through the post to is registered office or such
other address as may from time to time be notified for this purpose and any
notice if so served through the post shall be deemed to have been served 72
hours after the time at which it was posted and in proving such service through
the post it shall be sufficient to prove that the notice was properly addressed
and posted.

 
 
E-64

--------------------------------------------------------------------------------

 
 
12.3
No term or provision of this Agreement shall be varied or modified by any prior
or subsequent statement conduct or act of any party except that hereafter the
parties may amend this Agreement only by letter or written instrument signed by
all of the parties hereto.

 
12.4
This Agreement may be entered into in any number of counterparts and by the
parties to it on separate counterparts, each of which when so executed and
delivered shall be an original, but all the counterparts shall together
constitute one and the same instrument.

 
12.5
This Agreement constitutes the whole and only agreement between the parties
relating to the sale and purchase of the Sale Shares and supersedes the term
sheet entered into between the Seller and Committed Capital Limited dated 31
December 2010. For the avoidance of doubt, the terms of the Escrow Letter shall
not be superseded in any way by this Agreement.

 
13
LAW AND JURISDICTION

 
13.1
This Agreement shall be governed by and construed in accordance with English Law
and the parties hereto submit to the exclusive jurisdiction of the English
courts to hear any matter arising under or in connection with the Agreement.

 
This document has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.
 
 
E-65

--------------------------------------------------------------------------------

 
 
EXECUTED as a DEED by
)
 
on behalf of
)
 
MGT CAPITAL INVESTMENTS LIMITED
)
 
in the presence of:
 
Director
     
Witness signature:
         
Witness name:
         
Witness address:
         
Occupation:
         
EXECUTED as a DEED by
)
 
on behalf of
)
 
COMMITTED CAPITAL NOMINEES LIMITED
)
[sigex99-4.jpg]      
Director



Witness signature:
/s/ Andrew Bloram     
Witness name:
ANDREW BLORAM
   
Witness address:
FLAT 5 NORTHFIELD HOUSE
 
142 – 144  NORTHGATE ROAD
 
LONDON 5WII BRO
   
Occupation:
CORPORATE FINANCE DIRECTOR

 
 
E-66

--------------------------------------------------------------------------------

 

